                   Case 2:19-cv-01539-JCC Document 34 Filed 05/11/20 Page 1 of 5



     1                                                                        Honorable John C. Coughenour

     2

     3

     4

     5

     6                                   UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF WASHINGTON
     7                                            AT SEATTLE

     8    CHARLES G. MOORE AND KATHLEEN F. )
          MOORE,                                 )                Case No. 2:19-cv-1539-JCC
     9                                           )
                   Plaintiffs,                   )                UNITED STATES’ RULE 56(d)
    10                                           )                MOTION
                   v.                            )
    11                                           )                NOTE ON MOTION CALENDAR:
          UNITED STATES OF AMERICA,              )                May 29, 2020
    12                                           )
                   Defendant.                    )
    13    _______________________________________)

    14          In an abundance of caution, in the event that the Court denies the United States’ motion

    15   to dismiss (Dkt. No. 26), the United States moves under Rule 56(d) for (1) additional time to take

    16   discovery and supplement its opposition to Charles and Kathleen Moore’s (the “Moores”)

    17   motion for summary judgment (Dkt. No. 29) before the Court rules on the motion, and (2) an

    18   order deferring consideration of the Moores’ summary judgment motion until after the close of

    19   discovery in this case. If, instead, the Court grants the United States’ motion to dismiss (which it

    20   should), then discovery will not be needed and this Rule 56(d) request will be moot.

    21                                          LEGAL STANDARD

    22          Under Rule 56(d), if the nonmoving party “shows by affidavit or declaration that, for

    23   specified reasons, it cannot present facts essential to justify its opposition, the court may: (1)

    24
          U.S. Rule 56(d) Motion                    1                       U.S. DEPARTMENT OF JUSTICE
          (Case No. 2:19-cv-1539-JCC)                                       Tax Division, Western Region
    25                                                                      P.O. Box 683
                                                                            Washington, D.C. 20044
                                                                            Telephone: 202-307-6547
5
                   Case 2:19-cv-01539-JCC Document 34 Filed 05/11/20 Page 2 of 5



     1   defer considering the motion or deny it; (2) allow time to obtain affidavits or declarations or to

     2   take discovery; or (3) issue any other appropriate order.” Fed. R. Civ. P. 56(d). “To prevail under

     3   this Rule, parties opposing a motion for summary judgment must make (a) a timely application

     4   which (b) specifically identifies (c) relevant information, (d) where there is some basis for

     5   believing that the information sought actually exists.” Employers Teamsters Local Nos. 175 &

     6   505 Pension Trust Fund v. Clorox Co., 353 F.3d 1125, 1129 (9th Cir. 2004) (internal quotation

     7   marks omitted).

     8          Rule 56(d) “provides a device for litigants to avoid summary judgment when they have

     9   not had sufficient time to develop affirmative evidence.” United States v. Kitsap Physicians

    10   Serv., 314 F.3d 995, 1000 (9th Cir. 2002). The Ninth Circuit has held a Rule 56(d) continuance

    11   “should be granted almost as a matter of course unless the non-moving party has not diligently

    12   pursued discovery of the evidence.” Burlington N. Santa Fe R.R. Co. v. Assiniboine & Sioux

    13   Tribes of Fort Peck Reservation, 323 F.3d 767, 773–74 (9th Cir. 2003) (internal quotation marks

    14   and citations omitted).

    15                                             ARGUMENT

    16          Because 26 U.S.C. § 965 is constitutional, the United States should prevail on its motion

    17   to dismiss (Dkt. No. 26), and the Moores’ cross-motion for summary judgment (Dkt. No. 29)

    18   should be denied. However, to ensure it preserves all arguments, the United States is making a

    19   Rule 56(d) request in the alternative, should the Court deny the motion to dismiss or the Moores

    20   otherwise prevail on their constitutional challenge to 26 U.S.C. § 965 (see Dkt. Nos. 1, 29). If

    21   this alternative scenario arises, the United States will need additional time to take discovery

    22   before it can present facts essential to justify its opposition to the Moores’ motion for summary

    23   judgment. See Fed. R. Civ. P. 56(d).

    24
          U.S. Rule 56(d) Motion                   2                       U.S. DEPARTMENT OF JUSTICE
          (Case No. 2:19-cv-1539-JCC)                                      Tax Division, Western Region
    25                                                                     P.O. Box 683
                                                                           Washington, D.C. 20044
                                                                           Telephone: 202-307-6547
5
                   Case 2:19-cv-01539-JCC Document 34 Filed 05/11/20 Page 3 of 5



     1          As part of its defense in this case, the United States is entitled to examine the Moores’

     2   2017 returns, to redetermine their 2017 tax liability, and to raise any offsets (i.e., under-assessed

     3   liabilities, improper deductions or credits, or other erroneous items) that could reduce or

     4   eliminate any overpayment. Lewis v. Reynolds, 284 U.S. 281, 283 (1932); Cashman v. United

     5   States, 931 F.2d 896 (Table), 1991 WL 67902, at *1–2 (9th Cir. 1991). This is because the

     6   Moores bear the burden of proving the amount they are entitled to recover: they must show they

     7   actually overpaid their taxes, not just that the tax assessment was erroneous in some respects.

     8   United States v. Janis, 428 U.S. 433, 440 (1976); Lewis, 284 U.S. at 283.

     9          The United States has made a timely request under Rule 56(d). The Moores filed a very

    10   early summary judgment motion, before discovery even began. See, e.g., Atigeo LLC v. Offshore

    11   Ltd. D, No. C13-1694JLR, 2014 WL 1494062, at *3–4 (W.D. Wash. Apr. 16, 2014) (granting

    12   Rule 56(d) request made during “early stages” of litigation). There can be no question that the

    13   United States has diligently pursued discovery of the evidence. Burlington N. Santa Fe R.R. Co.,

    14   323 F.3d at 773–74. It has had no opportunity to conduct discovery in the first place.

    15          The United States supports its Rule 56(d) request with a declaration from undersigned

    16   counsel. Declaration of Jennifer Y. Golden (“Golden Decl.”) (attached hereto). The declaration

    17   specifically identifies relevant information that can be obtained from the Moores and their CPA

    18   through written discovery and depositions. Golden Decl., ¶¶ 3-9. In particular, the Moores and

    19   their CPA have relevant information on how the Moores calculated their claimed refund of

    20   $14,729 and how the Moores determined the treatment of all other items on their returns. Id. The

    21   United States needs this information to identify and raise any offsets to the Moores’ claimed

    22   overpayment, without which it cannot present a full opposition to the Moores’ motion for

    23   summary judgment (again, assuming the Moore prevail on the § 965 issues). Janis, 428 U.S. at

    24
          U.S. Rule 56(d) Motion                    3                       U.S. DEPARTMENT OF JUSTICE
          (Case No. 2:19-cv-1539-JCC)                                       Tax Division, Western Region
    25                                                                      P.O. Box 683
                                                                            Washington, D.C. 20044
                                                                            Telephone: 202-307-6547
5
                   Case 2:19-cv-01539-JCC Document 34 Filed 05/11/20 Page 4 of 5



     1   440; Lewis, 284 U.S. at 283; see, e.g., Atigeo, 2014 WL 1494062, at *3–4 (granting Rule 56(d)

     2   request supported by declaration from counsel identifying relevant information sought, including

     3   written discovery requests and depositions).

     4          The United States satisfies the Ninth Circuit’s requirements for a Rule 56(d) request.

     5   Employers Teamsters, 353 F.3d at 1129.

     6                                           CONCLUSION

     7          If the Court denies the United States’ motion to dismiss (Dkt. No. 26) or otherwise finds

     8   26 U.S.C. § 965 unconstitutional, it should grant the United States’ Rule 56(d) motion, defer

     9   consideration of the Moores’ summary judgment motion until after the close of discovery, and

    10   allow the United States thirty (30) days after the close of discovery to supplement its summary

    11   judgment opposition.

    12

    13   Dated: May 11, 2020
                                                             Respectfully submitted,
    14
                                                             RICHARD E. ZUCKERMAN
    15                                                       Principal Deputy Assistant Attorney General

    16                                                       /s/ Jennifer Y. Golden
                                                             JENNIFER Y. GOLDEN
    17                                                       Trial Attorney
                                                             KARI M. LARSON
    18                                                       Senior Litigation Counsel
                                                             U.S. Department of Justice, Tax Division
    19                                                       P.O. Box 683, Ben Franklin Station
                                                             Washington, D.C. 20044
    20                                                       Tel: 202-616-3822 (Larson)
                                                             Tel: 202-307-6547 (Golden)
    21                                                       Fax: 202-307-0054
                                                             Kari.M.Larson@usdoj.gov
    22                                                       Jennifer.Y.Golden@usdoj.gov

    23                                                       Attorneys for the United States of America

    24
          U.S. Rule 56(d) Motion                  4                      U.S. DEPARTMENT OF JUSTICE
          (Case No. 2:19-cv-1539-JCC)                                    Tax Division, Western Region
    25                                                                   P.O. Box 683
                                                                         Washington, D.C. 20044
                                                                         Telephone: 202-307-6547
5
                   Case 2:19-cv-01539-JCC Document 34 Filed 05/11/20 Page 5 of 5



     1                                  CERTIFICATE OF SERVICE

     2          I hereby certify that on May 11, 2020, I served a copy of the foregoing document by

     3   filing a copy through the Court’s CM/ECF system, which will send an electronic copy to:

     4   James R. Morrison (jmorrison@bakerlaw.com)
         Baker & Hostetler LLP
     5   999 Third Avenue
         Suite 3600
     6    Seattle, WA 98104-4040

     7   Andrew M. Grossman (agrossman@bakerlaw.com)
         David B. Rivkin, Jr. (drivkin@bakerlaw.com)
     8   Jeffrey H. Paravano (jparavano@bakerlaw.com)
         Katherine L. McKnight (kmcknight@bakerlaw.com)
     9   Nicholas C. Mowbray (nmowbray@bakerlaw.com)
         Baker & Hostetler LLP
    10   Washington Square, Suite 1100
         1050 Connecticut Avenue, N.W.
    11   Washington, D.C. 20036-5304

    12   Competitive Enterprise Institute
         Sam Kazman (Sam.Kazman@cei.org)
    13   Devin Watkins (Devin.Watkins@cei.org)
         1310 L Street NW, 7th Floor
    14   Washington, D.C. 20005

    15   Attorneys for Plaintiffs

    16

    17                                                      Respectfully submitted,

    18                                                      /s/ Jennifer Y. Golden
                                                            JENNIFER Y. GOLDEN
    19                                                      Trial Attorney, Tax Division
                                                            U.S. Department of Justice
    20

    21

    22

    23

    24
          U.S. Rule 56(d) Motion                 5                     U.S. DEPARTMENT OF JUSTICE
          (Case No. 2:19-cv-1539-JCC)                                  Tax Division, Western Region
    25                                                                 P.O. Box 683
                                                                       Washington, D.C. 20044
                                                                       Telephone: 202-307-6547
5
